Citation Nr: 0427352	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  98-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation for major depression and post-traumatic stress 
disorder (PTSD),evaluated as 30 percent disabling prior to 
August 8, 1999 and 50 percent disabling thereafter.

2.  Evaluation of amenorrhea and pelvic inflammatory disease, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran had active service from November 1989 to June 
1994.

This appeal arises from a May 1995 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans' Affairs which granted service connection for major 
depression and PTSD and assigned a disability rating of 30 
percent and granted service connection for amenorrhea and 
pelvic inflammatory disease, assigning a noncompensable 
disability rating.  In a rating decision dated July 2004, the 
RO increased the veteran's disability evaluation for PTSD to 
50 percent, effective August 8, 1999.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist.  

As an initial matter, the veteran's claims file contains June 
and July 1995 letters to VA from the Georgia Department of 
Human Resources stating that the veteran had applied for 
Social Security disability benefits and asking VA to provide 
medical records for a disability determination.  However, 
there are no medical records from the Social Security 
Administration in the claims file.  All medical records must 
be obtained from the Social Security Administration.  

Furthermore, the veteran's most recent VA examination for 
depression and PTSD was in October 2000.  At that time, the 
examiner reported that the veteran's PTSD was severe and 
chronic, with a Global Assessment of Functioning score of 48.  
The veteran was unable to work, had no friends, and had poor 
impulse control.  Medical records reveal that the veteran had 
undergone several life changes since that time, including 
getting married and separating from her husband as well as 
returning to  school.  Given the lengthy period of time that 
has passed since her last examination as well as the apparent 
changes in the veteran's life, it is would be beneficial for 
the veteran to undergo a current psychiatric examination to 
determine the severity of her depression and PTSD.

Furthermore, the veteran has not undergone a VA examination 
for her service connected amenorrhea and pelvic inflammatory 
disease.  VA medical records indicate that the veteran has 
undergone recent treatment for amenorrhea and it is not clear 
how severe these diseases are currently.  Therefore, the 
Board finds that the veteran should be scheduled for a 
gynecological examination at this time.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the Social 
Security Administration and request that 
agency to provide copies of any 
decisions concerning the appellant's 
claim for disability benefits with that 
agency, as well as any medical records 
utilized in arriving at their decision.

2.  The RO should contact the appellant 
and inquire as to where she has 
received treatment for her psychiatric 
and gynecological disorders since 2003.  
After obtaining any necessary releases, 
the RO should obtain the medical 
records concerning her treatment by the 
named medical providers.  

3.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination in order to determine the 
severity of her major depression and 
PTSD.  The examiner should specifically 
comment on the degree of social and 
occupational impairment caused by the 
veteran's condition.  The claims folder 
and a copy of this remand must be 
provided to the examiner prior to the 
examination for review.  

4.  The RO should also schedule the 
veteran for a VA gynecological 
examination to determine the current 
severity of her amenorrhea and pelvic 
inflammatory disease, or residuals 
thereof.  The examiner should describe 
in detail all manifestations associated 
with the veteran's service connected 
amenorrhea and/ or pelvic inflammatory 
disease.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination for 
review.  

5.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, she 
and her representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until she receives further notice 
from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



